Filed 1/27/15 P. v. Gomez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C074590

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F01936)

         v.

MOSES STEVEN GOMEZ,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         An amended information charged defendant Moses Steven Gomez with possession
of hydrocodone for purposes of sale on or about March 15, 2012 (Health & Saf. Code,
§ 11351), and alleged two prior strikes (Pen. Code, §§ 667, subds. (b)-(i), 1170.12), two



                                                             1
prior prison terms based on felony drug convictions (Pen. Code, § 667.5, subd. (a)), and
one other prior prison term (Pen. Code, § 667.5, subd. (b)).
       Defendant pleaded no contest to the charged offense, admitted the two strikes and
the other prior non-drug felony, and admitted that he had served three prior prison terms.
       The factual basis for the plea, as stated by the parties, was as follows: On or about
March 15, 2012, defendant unlawfully possessed 17 hydrocodone pills for sale. On
January 9, 1996, in Sacramento County, defendant was convicted of first degree
residential burglary (Pen. Code, § 459); on June 21, 1994, in Sacramento County,
defendant was convicted of negligent discharge of a firearm (Pen. Code, § 246.3); on
June 3, 1998, in Sacramento County, defendant was convicted of two counts of
possessing a controlled substance for sale, (Health & Saf. Code, § 11378) for which he
served a single prison term; and on May 19, 2011, in Sacramento County, defendant was
convicted of being a felon in possession of a firearm (Pen. Code, § 12021, subd. (a)(1)).
       The probation report noted that only one of the admitted strikes could be used in
sentencing because the present offense was not a violent felony. (Cf. Pen. Code, §§ 667,
subd. (e)(2)(C), 1170.12, subd. (c)(2)(C).)
       The trial court sentenced defendant to a state prison term of six years (the three-
year middle term, doubled for the one usable strike). The court awarded defendant 197
days of presentence custody credit (99 actual days and 98 conduct days). The court
imposed a $1,200 restitution fine (Pen. Code, § 1202.4, subd. (b)) and a suspended
restitution fine in the same amount (Pen. Code, § 1202.45), a $150 drug program fee
(Health & Saf. Code, § 11372.7, subd. (a)), and a $331.98 main jail booking fee (Gov.
Code, § 29550.2). The court stated that all other fines and fees were waived.
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.

                                              2
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
       However, we must remand the matter to the trial court for correction of the
abstract of judgment, because it fails to show the statutory basis for the main jail booking
fee.
                                      DISPOSITION
       The judgment is affirmed. The matter is remanded to the trial court with
directions to prepare a corrected abstract of judgment that shows the main jail booking
fee is imposed pursuant to Government Code section 29550.2, and to furnish a certified
copy thereof to the Department of Corrections and Rehabilitation.



                                                        MURRAY                , J.



We concur:



       RAYE                 , P. J.



       MAURO                , J.




                                             3